—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 31, 1994, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was terminated from his employment as the manager of a check cashing company for violating company rules regarding check cashing procedures. In particular, claimant approved the cashing of a check in excess of $1,000 without obtaining his supervisor’s authorization and without contacting the maker of the check. Because the check had been stolen, *920claimant’s employer suffered a financial loss. Although claimant testified that he did not approve the cashing of the check, there was contrary testimony that it was claimant who gave the approval. Inasmuch as it was the Board’s function to evaluate this conflicting testimony, we find that substantial evidence supports the Board’s decision.
Mikoll, J. P., Mercure, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.